DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the subject matter of claim 12 is required as part of the method, as the claims do not actively require the intermediate body supplied to the laminate composite web or the laminate composite. Claim 1 from which claim 12 depends recites three options 1) supplied the intermediate body to the laminate composite web, 2) supplying the intermediate body to the laminate composite, or 3) molding the intermediate body into the carrier film.  Claim 12 attempts to further limit options 1) and 2) without actively requiring one the options, therefore its unclear if the subject matter of claim 12 is required as the subject matter is optional and not actively required, and as option 3) is still possible.  For the purpose of examination, it is assumed there is not requirement of option 1) or 2), and the subject matter of claim 12 is therefore optional. 
. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. [US6571983, of record, previously cited, “Schumann”] in view of either one of Theobald [US6622865, of record, previously cited] or Anhuaser et al. [US5115913, of record previously cited, “Anhauser”].
Schumann discloses a method of producing a sealed-edge pouch with a laminate composite stored therein, the method comprising: detaching a laminate composite (flat form/TTS) from a laminate composite web (web of starting material), wherein the laminate composite web comprises a carrier film (support film 903) with adhesive-containing substrates (active substance containing adhesive 905)  arranged thereon, and wherein the laminate composite web is covered by a respective cover film (protective layer 906) (individualizing flat forms from the starting material web; column 3, lines 34-43; starting web material, column 1, lines 37-67; example of layers of material, column 5, lines 54-60); introducing the laminate composite (flat form) between two packaging material webs (lower web 901, upper web 902) sealing the packaging material webs to each other, and separating sealed-edge pouches therefrom (column 3, lines 46-63; column 5, lines 45-60).
Schumann discloses a laminate composite web (Figure 8; column 5, lines 45-53), laminate composite both including a carrier film (support film 903; Figure 9; column 5, lines 54-60), but does not disclose an intermediate body surrounding the free surfaces of an adhesive containing substrate.  
	Theobald discloses preventing adhesive bonding to the packing areas of a packaging bag by providing elevations on the carrier (column 2, lines 6-21). Theobald discloses a carrier layer (6) an adhesive layer (5) and a substrate portion (4), wherein this structure is located within a bag (3), wherein the carrier layer (6) includes elevations (1) fixed to the side of or shaped out of the carrier layer (6) (column 2, line 53 – column 3, line 37). 
Anhauser discloses protecting an adhesive by using spacers either created by adding a foreign substance to carrier (support layer) or forming the carrier itself with projections around the adhesive to protect the adhesive (column 1, line 54 – column 2, line 11).  Anhuaser suggests the spacers can be formed at anytime (column 2, lines 23-27). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Schumann by forming or supplying an intermediate body to carrier film of the laminate composite web or the laminate composite to surround the adhesive as taught by either one of Theobald or Anhauser in order to prevent the packaging from bonding to the adhesive.
With respect to claim 2, Schumann discloses sealing the packaging material webs to each other takes place during conveying the laminate composite web by a second conveyor device (column 3, lines 46-63). 
With respect to claim 3, both Theobald and Anhauser suggests the intermediate body is formed from the carrier material therefore a surface of the intermediate body that faces the substrate would have the same adhesive properties as a surface of the carrier film which faces the substrate (Theobald column 3, lines 53-63; Anhauser column 1, lines 54-61). 
With respect to claim 4, Schumann discloses the flat form includes a label (column 1, lines 1-9, 46-49). Furthermore, it is well within the ability of one of ordinary skill in the art to include a label in an article that includes packaging. 
With respect to claim 12, as discussed above, the subject matter of claim 12 is optional and not actively required; therefore, Schumann as modified satisfies all requirements of the claim. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann, either one of Theobald or Anhuaser, and further in view of Whitney [US4557381, newly cited]. 
Schumann as modified discloses a method of producing a sealed-edge pouch with a laminate composite stored therein. Applicant is referred to paragraph 5 for a detailed discussion of Schumann as modified. 
With respect to claim 11, Schumann discloses a carrier (801 in Figure 8; 904 in Figure 9). Schumann does not disclose two overlapping carrier sections.  Whitney discloses a sealed edge pouch (12, made of sheets 13 and 14); and within in the pouch is a dressing (40) on a carrier (sheet member folded into a front panel 31 and back panel 32, wherein panels 31 and 32 form the two-film section of the sheet member, and the panels 31 and 32 overlap; column 2, line 39-column 3, line 60).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Schumann to include a carrier film folded into two overlapping sections as taught by Whitney in order to protect the material inside the carrier film at all sides.
With respect to claim 12, Whitney discloses a film portion (32) which can be considered an intermediate body as it is between the dressing (40) and the pouch (12) and the film portion (32) protects the edges of the dressing (40) (Figure 4-6). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schumann, either one of Theobald or Anhuaser, and further in view of Schirmer [US4881359, newly cited].  
Schumann as modified discloses a method of producing a sealed-edge pouch with a laminate composite stored therein. Applicant is referred to paragraph 5 for a detailed discussion of Schumann as modified. 
Schumann discloses a protective layer (906 in Figure 9), but does not disclose the protective layer as an intermediate body that surrounds free surfaces of the substrate. Schirmer discloses a substrate (10) sealed within a pouch (20 and 22), wherein the substrate is resting on a carrier (12) and protected by a cover layer (14) that surrounds the free surfaces of the substrate (10) (Figure 3-6). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Schumann by providing a protective covering layer that is large enough to cover the free edge surfaces as taught by Schirmer in order to provide improved protection of the substrate. 
Response to Arguments
Applicant’s arguments, filed 7/26/2022, with respect to the previous rejection under 35 USC 112  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112 in view of new claim 12. 
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant argues the claims include steps a., b., and c. This is not commensurate with the scope of the claims as written. If the applicant intends the method to require the steps a, b and c, then the steps should be actively written into the claims. 
Applicant argues the protrusions of Theobald must be formed into the carrier layer before placing the substrate. This is not a correct interpretation of Theobald. This argument assumes the protrusions are formed into the carrier layer, Theobald also discloses the protrusions can be fixed to the carrier layer.  
Applicant argues Theobald only discloses a single substrate. Applicant is not considering the teachings of the prior art as a whole. Schumann already discloses multiple substrates on a carrier (Figure 8). 
Applicant asserts Theobald does not teach supplying an intermediate body to the laminate composite. It is noted this technique is merely an option and not required. Furthermore, Theobald discloses protrusions that are fixed to or shaped out of the carrier layer (column 2, line 53 – column 3, line 37).  
Applicant argues Anhauser only teaches forming the elevations in a “(large) carrier film”, and not into a continuous film. This argument is not commensurate with the scope of the claims. The claims do not require any particular size or “(large)” requirement of the carrier film, and the claims do not require a continuous carrier film. 
Applicant asserts Anhauser does not teach supplying an intermediate body to the laminate composite. It is noted this technique is merely an option and not required. Furthermore, Anhauser discloses protective elements created by adding a foreign substance to carrier (support layer) or forming the carrier itself with projections around the adhesive to protect the adhesive (column 1, line 54 – column 2, line 11).  Anhuaser suggests the spacers can be formed at anytime (column 2, lines 23-27). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 21, 2022